DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brasile (US 6582953) in view of Fondevila Campo (US 20110065170), Faulkner (US 20100028979) and De Roissart (US 3772153).
	With respect to claims 1, 7, 8 and 11, Brasile discloses an organ perfusion system and method comprising a perfusion circuit (generally, Figure 1:10) configured for circulating perfusion fluid through the organ (Figure 1:40).  At least column 3, lines 47-60, column 5, line 64 to column 6, line 67, column 14, lines 27-44, column 16, lines 25-64, column 20, lines 3-21 and column 25, line 36 to column 32, line 29 state that an excreted fluid measurement system is provided to measure the flow rate of excreted fluid (e.g. bile, urine) produced by the organ over time.  Brasile teaches in column 3, line 46 to column 4, line 2 and generally throughout the reference that a controller comprising a memory is used to monitor and record the flow rate of the perfusion fluid and the excreted fluid.  Fig. 5 shows that flow rate information relating to excreted fluid collected from port 47 is recorded and displayed as flow rate information.  Brasile further states that an outlet comprising a collection valve (Figure 4:51) is provided in combination with a controller in order to remove excreted fluid for testing at desired times (“Means 47 for collecting organ product includes a valve and/or port 51 by which all or some portion of the organ product generated by the organ during the perfusion period can be sampled and assayed for parameters indicative of normal organ function for that organ”).  The controller is configured to record a total volume and flow rate of the excreted fluid.  Brasile, however, does not appear to expressly teach that excreted fluid is collected in an excreted fluid collection sump comprising a sensor configured to monitor a volume of fluid collected in the sump.
	Fondevila Campo discloses an organ perfusion system and method comprising a perfusion circuit (generally, Figure 1:3, 5) configured for circulating perfusion fluid through the organ (Figure 1:1).  Paragraphs [0039]-[0044] teach that an excreted fluid collection sump is configured for collecting fluid excreted by the organ (“The receptacle (2) has a third cannula for exteriorizing the bile production (16) and the storage of such bile in a reservoir intended for such purpose. The hepatic graft (1) in normal conditions performs bile production (16). The bile production (16) performed during preservation can be useful for checking the state of preservation of the hepatic graft (1). Therefore, the reservoir can have means for obtaining samples of said bile production (16), as well as to measure the amount produced”, emphasis added). The bile storage sump/reservoir is shown in Fig. 1, but is not labeled.
	Faulkner discloses an organ perfusion system and method comprising an organ chamber (Figure 1:17) and a collection volume (Figure 1:19) that receives liquid obtained from the organ.  The collection volume includes a sensor (not depicted) arranged to detect when a predetermined volume of fluid has collected.  See, for example, paragraph [0030] (“There is also a connection 23 to the ureter, to allow urine to drain to the waste storage container 19. The waste container 19 may be provided with sensors for measuring aspects of the urine such as volume, mass, pH, temperature, flow rate, and quantity of metabolites”).
	De Roissart discloses an organ perfusion system and method comprising an organ chamber (Figure 1:2) and a collection volume (Figure 1:15) that receives liquid obtained from the organ.  The collection volume includes a sensor (Figure 1:16) arranged to detect when a predetermined volume of fluid has collected.  At least one drain port (Figure 1:17) is used to remove fluid by opening a valve when the predetermined volume is reached.  This is taught in at least column 3, line 50 to column 4, line 11.
	At the time of the invention, it would have been obvious to provide the Brasile organ perfusion system with an excreted fluid collection sump that is specifically configured to collect urine/bile.  Fondevila Campo teaches that such a collection sump may be something as simple as a standard container.  Furthermore, Fondevila Campo, Faulkner and De Roissart each indicate that an excreted fluid collection sump allows one to quickly gauge how much bile/urine has been produced by the organ since the start of the operation by visually observing how much fluid has collected within the sump.  Fondevila Campo also states that the sump is useful because aliquots may be easily extracted from it for testing.  Faulkner and De Roissart, in particular, show how it is known in the art to use a sensor to monitor the level and/or volume of fluid collected in the collection volume in order to determine when the collection volume should be drained.  Furthermore, it would have been obvious to use an automated controller to record total volume and flow rate information using data obtained by the various sensors disclosed by Brasile, Fondevila Camp and De Roissart.  It is well established that broadly providing an automatic or mechanical means to replace a manual activity (here, removing fluid at a desired time, calculating flow rate, recording volume) which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04.

	With respect to claim 2, Brasile, Fondevila Campo, Faulkner and De Roissart disclose the combination as described above.  Brasile further teaches that the organ is cannulated and that excreted fluid is extracted using a conduit (Figure 2:47).  The fluid measurement system (see Fig. 5) is in communication with the conduit 47.  Fondevila Campo shows that the conduit for removing excreted fluid from the organ is added to the excreted fluid collection sump via an excreted fluid inlet. 

	With respect to claim 3, Brasile, Fondevila Campo, Faulkner and De Roissart disclose the combination as described above.  Brasile further teaches in at least column 4, lines 3-16 and column 14, lines 45-65 that the organ (Figure 1:40) is supported by a support member (Figure 1:36) that is described as being made from a “semi-rigid material, or of a mesh-like fabric which suspends the organ in a sling-like fashion”.  Brasile also states that the sling is positioned above a leaked fluid sump (Figure 1:38).

	With respect to claim 4, Brasile, Fondevila Campo, Faulkner and De Roissart disclose the combination as described above.  Brasile additionally teaches that a return duct (Figure 2:60) is used to return leaked fluid from the leaked fluid sump to the perfusion circuit.  Furthermore, fluid leaving the leaked fluid sump via the outlet 10 is returned to the perfusion circuit.

With respect to claim 13, Brasile, Fondevila Campo, Faulkner and De Roissart disclose the combination as described above.  Brasile additionally teaches in column 3, line 46 to column 4, line 2 and generally throughout the reference that a controller comprising a memory is used to monitor and record the flow rate of the perfusion fluid and the excreted fluid.  Fig. 5 shows that flow rate information relating to excreted fluid collected from port 47 is recorded and displayed as flow rate information.

	With respect to claims 14 and 15, Brasile, Fondevila Campo, Faulkner and De Roissart disclose the combination as described above.  Brasile further states in at least column 5, line 64 to column 6, line 8 that the excreted fluid may be bile from a liver and/or urine from a kidney.

	
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brasile (US 6582953) in view of Fondevila Campo (US 20110065170), Faulkner (US 20100028979), De Roissart (US 3772153) and Hassanein (US 20070275364).
	Brasile, Fondevila Campo, Faulkner and De Roissart disclose the combination as described above.  These references, however, still differ from Applicant’s claimed invention because they do not state that a surrogate organ is removably connected to form a closed circuit and allow fluid perfusion in preparation for connection of the organ.
Hassanein discloses an organ perfusion system comprising a fluid supply duct for supplying fluid to the organ using first (Figure 1:162) and second (Figure 1:170) interfaces.  A fluid removal duct removes fluid from the organ using a third interface (Figure 1:166).  This is additionally shown in Figs. 24-27.  Paragraph [0223] indicates that a surrogate organ (Figure 27A:810) may be removably connected between the fluid supply duct and the fluid removal duct so as to form a fluid circuit, so that fluid can be circulated in the circuit in preparation for connection of the organ (compare Figs. 27A and 27B).
Before the time of the invention, it would have been obvious to use a surrogate organ in the Brasile system during priming.  Hassanein teaches that this would allow one to better prepare the perfusion system for attachment to an organ (“This enables the system 100 to be thoroughly tested and primed prior to cannulating the heart 102 into place”).  Hassanein states that the surrogate organ may be as simple as a bypass conduit with three segments.  Accordingly, those of ordinary skill would have been enabled to modify the Brasile system to include a structure that is substituted for the organ during priming before the organ is attached.

Response to Arguments
Applicant's arguments filed 10 August 2022 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references expressly disclose collecting an excreted fluid up to a predetermined volume, determining the time it took to do so, and then determining a flow rate.  However, the references do teach that sensors are used to determine when a collection sump is filled with bile (i.e. a “full” condition is a “predetermined volume”).  The references state that level sensors indicate the volume of the fluid in the collection sump.  Furthermore, at least Faulkner states that sensors are used to determine the flow rate of bile into the collection sump (“The waste container 19 may be provided with sensors for measuring aspects of the urine such as volume, mass, pH, temperature, flow rate, and quantity of metabolites”, emphasis added).  A timing function in a controller to determine a time between recorded events (e.g. occurrences of the predetermined volume being reached in the sump) is considered to be a well-known and common feature for automated control systems.  Flow rate is determined by dividing an accumulated volume by the fill time.  This is a basic calculation.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799